TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
AT MURFREESBORO

MARIA DIAZ GARCIA,
Employee,

Docket No. 2019-05-0530
V.

Employer,
And

LIBERTY MUTUAL INS. CO.
Carrier.

)
)
IDEAL CLAMP PRODUCTS, INC., ) State File No. 718-2019
)
)
)
) Judge Dale Tipps
)

 

COMPENSATION ORDER GRANTING SUMMARY JUDGMENT

 

This case came before the Court on Ideal Clamp’s Motion for Summary Judgment.
The central legal issue is whether Ideal is entitled to summary judgment because Ms.
Garcia did not present sufficient evidence of a causal connection between her employment
and her injury, which is an essential element of her claim. For the reasons below, the Court
holds Ms. Garcia did not present the necessary evidence, and Ideal is entitled to summary
judgment.

Claim History

While working for Ideal in 2018, Ms. Garcia reported pain in both hands and wrists.
Ideal provided treatment with Dr. Kyle Joyner, who diagnosed carpal tunnel syndrome.
Ms. Garcia also told Dr. Joyner about right-shoulder pain that she believed was related to
her work. In response to a letter from the carrier, Dr. Joyner reviewed video of Ms.
Garcia’s job and concluded that “her job duties are less than 49% causational with regard
to [her] carpal tunnel syndrome.” Ideal later denied the claim.

After an Expedited Hearing, the Court denied Ms. Garcia’s request for benefits. The
Court held that Ms. Garcia presented no proof that her work was the primary cause of her

injury.
Ideal later filed this Motion for Summary Judgment along with a statement of
undisputed facts.! The dispositive material facts were:

1. Dr. Joyner is Ms. Garcia’s authorized treating physician for her alleged December
20, 2018 work injury.

2. Based on MRI results, Dr. Joyner concluded that Ms. Garcia has a degenerative
condition in her right shoulder that was not caused by a work-related injury.

3. Based on his review of video footage of Ms. Garcia’s job, Dr. Joyner said her
workplace duties are “less than 49% causational with regards to her carpal tunnel
syndrome.”

4. No other doctor has given a conflicting opinion or provided any medical support for
Ms. Garcia’s claim.

Ideal contended those facts support summary judgment because they show that Ms.
Garcia cannot establish an essential element of her claim. Specifically, it argued she does
not have sufficient expert proof to establish a causal connection between her employment
and her injury. Further, Ideal contended that Dr. Joyner’s opinion constitutes affirmative
evidence that negates causation.

Ms. Garcia did not file a response to the motion or the statement of facts. The Court
heard the Motion on December 15, 2020.

Law and Analysis

Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
1s NO genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04.

As the moving party, Ideal must do one of two things to prevail on its motion: (1)
submit affirmative evidence that negates an essential element of the nonmoving party’s
claim, or (2) demonstrate that the nonmoving party’s evidence is insufficient to establish
an essential element of the nonmoving party’s claim. Tenn. Code Ann. § 20-16-101; see
also Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).
If Ideal is successful in meeting this burden, the nonmoving party — Ms. Garcia — must then
establish that the record contains specific facts upon which the Court could base a decision
in her favor. Rye, at 265.

 

' Tdeal originally filed a Motion to Dismiss but, because the motion presented “matters outside the
pleadings,” the Court deemed it a motion for summary judgment and allowed Ideal an opportunity to file
all material required by Rule 56.
Ms. Garcia did not respond in writing to oppose Ideal’s properly-supported motion
for summary judgment, and she did not follow the Rule 56 requirement of responding to
Ideal’s statement of undisputed material facts. Therefore, the Court finds the motion and
the facts are undisputed.? The issue then is whether under Rule 56.06 summary judgment
is “appropriate.”

Considering the merits of Ideal’s motion, the Court finds it successfully
demonstrated that Ms. Garcia’s evidence is insufficient to prove medical causation, an
essential element of her claim. Dr. Joyner stated that Ms. Garcia’s work duties were less
than 49% of the cause of her condition. This is insufficient to establish compensability
under Tennessee Code Annotated section 50-6-102, which requires proof that the injury
arose primarily out of and in the course and scope of employment, so that the employment
contributed more than fifty percent in causing the injury.

In responding to Ideal’s motion, Ms. Garcia must “demonstrate the existence of
specific facts in the record which could lead a rational trier of fact to find in her favor[.]”
Rye, at 265. Ms. Garcia did not meet this burden, as she did not show that the record
contains specific facts upon which the Court could base a decision in her favor.

Thus, there is no genuine issue of material fact as to the question of causation, and
the Court holds Ideal is entitled to summary judgment as a matter of law.

IT IS, THEREFORE, ORDERED as follows:

1. Ideal’s Motion for Summary Judgment is granted, and Ms. Garcia’s claim is
dismissed with prejudice to its refiling.

2. The Court taxes the $150.00 filing fee to Ideal, to be paid to the Court Clerk under
Tennessee Compilation Rules and Regulations 0800-02-21-.06 (August, 2019)
within five business days of this order becoming final, and for which execution
might issue if necessary.

3. Ideal shall file a Statistical Data Form (SD-2) with the Court Clerk within five
business days of the date this order becomes final.

4. Unless appealed, this order shall become final thirty days after entry

ENTERED DECEMBER 17, 2020.

 

? The day before the hearing, Ms. Garcia filed several letters with the Clerk, including one from a doctor,
that addressed the issue of causation of her carpal tunnel syndrome condition. However, she did not use
these letters to properly respond to the motion or statement of facts, and she did not request any additional
time to do so. The Court cannot, therefore, consider these letters in ruling on the motion.

3
=)
A — >—
CLO Z
Judge Dale Tipps
Court of Workers’ Compensation Claims

 

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on December 17, 2020.

 

 

 

 

 

 

 

 

Name Certified | Email | Service sent to:
Mail
Maria Diaz Garcia, xX xX 147 Old Waldron Rd.
Employee LaVergne, TN 37086
marikitas@7418@gmail.com
Behnaz Sulkowski, xX Behnaz.sulkowski@libertymutual.com
Employer’s Attorney

 

is.

mI iM

LYM -
Penny Shitim, Clerk of Court

Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof conceming factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifieen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

wce,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on 0 Motion Order filed on

2 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [ Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): |_| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

L, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082